AMERICAN INDEPENDENCE FUNDS TRUST SUPPLEMENT DATED JANUARY 25, 2016 TO THE SUMMARY PROSPECTUS DATED MARCH 1, 2015 (AS SUPPLEMENTED THROUGH NOVEMBER 20, 2015) AMERICAN INDEPENDENCE U.S. INFLATION-INDEXED FUND (TICKER SYMBOLS: FFIHX, FNIHX, FCIHX, AIIPX) At a Board meeting held on December 11, 2015, the Board of Trustees of the American Independence Funds Trust (the “Trust”), including a majority of the Independent Trustees, unanimously approved a name change to the American Independence U.S. Inflation-Indexed Fund, a series of the Trust (the “Fund”). The Fund’s objective and strategies will remain the same as well as the tickers and CUSIP identifiers. Effective January 29, 2016, the name of the Fund shall be replaced throughout the Summary Prospectus as indicated below: CURRENT NAME NEW NAME American Independence U.S. Inflation-Indexed Fund AI U.S. Inflation-Protected Fund PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
